DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Please update the status of the parent applicant referenced to in the first paragraph of the specification.  
Appropriate correction is required.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No.11,356,144, ‘US Patent’, thereafter. This is a statutory double patenting rejection.
Claims 1-20 of the instant application correspond to claims 1-20 of the US Patent, respectively. Claims 1-20 of the instant application however are worded differently than the claims of the US Patent. For example, representative claim 1 of the instant application, recites “media type” while representative claim 1 of the US Patent recites “channel type”. However, as known in the art, “media” is synonymous1 to “channel”. Therefore, representative claim 1 of the instant application, reciting “channel type” defines the same invention as representative claim 1 of the US Patent, reciting “media type”. 
Representative claim 3 of the instant application, recites “link” while representative claim 3 of the US Patent recites “channel. However, as known in the art, “link” is synonymous2 to “channel”. Therefore, representative claim 3 of the instant application, reciting “link” defines the same invention as representative claim 3 of the US Patent, reciting “channel”.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN B CORRIELUS whose telephone number is (571)272-3020. The examiner can normally be reached 10:00AM-3:00PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEAN B CORRIELUS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        






    
        
            
        
            
    

    
        1 See at least,  Japanese document, JP H10308979 A, translated document, page 5, second full paragraph.
        
        2 See at least,  US2014037055, claim 4.